DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0135157) [embodiment figs.1 and 5] in view of Miller et al. [embodiment fig.4], Matsen et al. (US 2012/0145703) and Erle (US 2015/0156826).
 	Regarding claim 1, Miller et al. discloses “a heating blanket” (abstract), comprising:
 	“an interlaced heating layer including: a fabric thread” (para.0060, i.e., susceptor 28 comprise a woven fabric of susceptor wires surrounding and substantially aligned circumferentially around each of the Litz wire 50. The woven fabric of susceptor wire may include other non-electrically conducting threads to form a reinforcing fabric sleeve around each of the Litz wires. Examiner interpreted that the susceptor 28 including a fabric thread 28 because 28 having non-electrically conducting threads to form a reinforcing fabric sleeve); and
 	“a heat-generating thread” (26) interlaced with “the fabric thread” (28) “to form the interlaced heating layer” (fig.1. Please noted that fig.1 is a generic figure and fig.4 is a particular embodiment for the interlaced heating layer that can be used with the heating blank of fig.1), the heat-generating thread comprising:
 		“a conductor wire” (26) “configured to generate a magnetic field in response to an electrical current applied to the conductor wire” (para.0047, i.e., the conductor 26 may be configured to receive an electrical current and generate a magnetic field in response to the electrical current); and
 	 Miller et al. [embodiment figs.1 and 5] is silent regarding a susceptor wire formed of a susceptor material configured to inductively generate heat in response to the magnetic field of the conductor wire when a temperature of the susceptor wire is below a Curie point of the susceptor wire, wherein the Curie point of the susceptor material is at least 500° F.
 	Miller et al. [embodiment fig.4] the heat-generating thread comprising:
 		“a conductor wire” (26 and para.0059) “configured to generate a magnetic field in response to an electrical current applied to the conductor wire” (para.0047, i.e., the conductor 26 may be configured to receive an electrical current and generate a magnetic field in response to the electrical current); and
 	“a susceptor wire” (para.0059, i.e., susceptor 48) “formed of a susceptor material configured to inductively generate heat in response to the magnetic field of the conductor wire” (the susceptor 48 is configured to inductively generate heat in response to the magnetic field of the conductor wire) “when a temperature of the susceptor wire is below a Curie point of the susceptor wire” (it is inherently and necessarily that a temperature of the susceptor wire is below a Curie point of the susceptor wire in order to response to the magnetic field of the conductor wire and if the temperature is above a Curie point of the susceptor wire then the susceptor wire will lose magnetic property and not capable of response to the magnetic field of the conductor wire. It is well known in the art that Curie point or Curie temperature means the magnetic material undergo a sharp change in their magnetic properties). Miller et al. [embodiment figs.1 and 5] and Miller et al.  [embodiment fig.4] is related to a heating blanket utilizing conductor and susceptor for heating. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miller et al. [embodiment figs.1 and 5] with Miller et al. [embodiment fig.4], by replacing Miller et al. [embodiment figs.1 and 5]’s heat generating thread 26 with Miller et al. [embodiment fig.4]’s heat generating thread (fig.4), to provide spiral susceptor around the conductor in order to enhance the flexibility of the heating blanket (para.0059) as taught by Miller et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing spiral susceptor around the conductor in order to enhance the flexibility of the heating blanket (para.0059) as taught by Miller et al.
 	Miller et al. teaches the susceptor wire having a Curie temperature. However, Miller et al. is silent about the Curie point of the susceptor material is at least 1000° F.
 	Erle teaches “the Curie point of the susceptor material is at least 1000° F” (para.0022, i.e., a magnetically active material which has a Curie temperature which is higher than the operating point temperature … susceptor element has a withstanding temperature … more preferably 550° C. Please noted that 550°C which is about 1022°F.  This suggest that the susceptor has a Curie temperature higher than 1000°F because if the temperature is above a Curie point of the susceptor then the susceptor will lose magnetic property and not be capable of response to the magnetic field and will not be able to generate heat). Miller et al. teaches a susceptor heating blanket. Erle teaches susceptor for food apparatus. The purpose of applicant’s susceptor is to provide desired maximum heating temperature (para.0043 of instant publication application) in order to generate more heat.  Erle’s susceptor is also configured to provide desired maximum heating temperature (para.0022, susceptor element has a withstanding temperature above 450°C, more preferably 550°) to generate more heat. Thus, Erle reference is reasonably pertinent to the problem faced by the inventor by providing desired maximum heating temperature for the susceptor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miller et al. with Erle, by modifying Miller et al.’s susceptor material according to Erle’s susceptor material, to allow user to select from a wide variety of material based on Curie temperature and other desired magnetization properties of the composition in order to control the maximum temperature level because Curie temperature determines the highest temperature can go and user can select the desired Curie temperature material corresponds to the temperature requirements of the application (para.0022-0023) as taught by Erle.  One skilled in the art would have been motivated to combined the references because doing so would allow user can select the desired Curie temperature material corresponds to the temperature requirements of the application (para.0022-0023) as taught by Erle.  
Regarding claim 2, modified Miller et al. discloses “the conductor wire comprises a plurality of conductor wire strands bundled in a Litz wire configuration” (para.0060, i.e., the conductor 26 may comprise a plurality of Litz wires 50); and “the susceptor wire is wrapped around the conductor wire in a spiral configuration” (fig.4, 48 is wrapped around the conductor wire 26 in a spiral configuration).
 	Regarding claim 6, modified Miller et al. discloses “a sheath” (Miller et al., 24 and para.0046, i.e., a thermoplastic material) surrounding “the plurality of conductor wire strands” (Miller et al., 26).
 	Regarding claim 8, modified Miller et al. discloses “the sheath comprises a thermoplastic film” (Miller et al., 24 and para.0046, i.e., a thermoplastic material).
 	Regarding claim 14, modified Miller et al. discloses “the conductor wire comprises a plurality of conductor wire circuits connected in parallel” (Miller et al., para.0019 and fig.1, 26 shows a plurality of conductor wire circuits connected in parallel).

 	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0135157) [embodiment figs.1 and 5] in view of Miller et al. [embodiment fig.4] and Erle (US 2015/0156826) as applied in claims 1-2, 6, 8 and 14 above, and further in view of Iida et al. (US 2009/0242548).
 	Regarding claim 10, modified Miller et al. discloses fabric thread (28).
 	Modified Miller et al. is silent regarding the fabric thread is formed of a high temperature fabric material selected from the group consisting of fiberglass, vermiculite fiberglass, and ceramic fiber. 
para.0054, i.e., the thread can also be formed from heat-resitant inorganic fiber such as ceramic fiber). Miller et al. teaches fabric heating device. Iida et al. teaches fabric heating device (abstract). In addition, Miller et al.’s fabric thread is made of heat resistant material that is configured to use in a high temperature condition. Iida et al.’s fabric thread is made of high temperature fabric material such as ceramic fiber.  These reference are considered as same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Miller et al., by replacing Miller et al.’s fabric thread with Iida et al.’s fabric thread, to provide heat resistant fabric thread for heating device to prevent damage of the fabric material or other part of the heating device. One skilled in the art would have been motivated to combined the references because doing so would prevent damage of the fabric material or other part of the heating device.

	
Response to Arguments
 	Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
 	(1) Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
 	(2) Examiner suggest to add “the conductor wire comprising a plurality of conductor wire strands, wherein each conductor wire strand comprises a conductor wire metal core and ceramic coating surrounding the conductor wire metal core” in claim 1 to overcome the rejection.  
 	(3) Applicant’s remark has been considered. The amendment to claim 1 changed the scope of invention and overcome prior rejections. However, examiner found an additional reference for 35 USC 103 rejections. Please see rejections above.  


Allowable Subject Matter
 	Claims 3 and 11 are allowed.
 	Claims 7, 9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Miller et al. (US 2017/0135157), Matsen et al. (US 2012/0145703), Naylor (US 2009/0101632) and Iida et al. (US 2009/0242548). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 3 and 11, each conductor wire strand comprises a conductor wire metal core and ceramic coating surrounding the conductor wire metal core. 
 	
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761